NO. 12-10-00418-CV

                            IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

JAMES EDWARD DE MOSS,                                  §                 ORIGINAL PROCEEDING

RELATOR                                                §

                                          MEMORANDUM OPINION
                                              PER CURIAM
         In this original mandamus proceeding, Relator James Edward De Moss complains of the
trial court’s failure to rule on his petition for writ of mandamus complaining of the Honorable
Clyde Black, Justice of the Peace, Precinct No. 1, Houston County, Texas. The petition was
initially directed to the Honorable Mark A. Calhoon, whom Relator identified as Judge of the
349rd Judicial Court, Houston County, Texas.1
         Since Relator filed his mandamus petition in this court, the Honorable Pam Foster
Fletcher, Judge of the 349th Judicial District Court of Houston County, Texas, has granted
Relator’s petition for mandamus relief against Judge Black. Therefore, the issues Relator raises
in this proceeding are now moot. Accordingly, Relator’s petition for writ of mandamus is
dismissed.
Opinion delivered February 9, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


         1
             Judge Calhoon is the presiding judge of the 3rd Judicial District Court, Anderson County, Texas.